CORLAN, J.
Appeal from an order denying a motion to vacate an order for the examination of third parties in supplementary proceedings. The affidavit is on information and belief, and the affiant’s source of information does not satisfy us that the order should stand. The relation of his informant to the third parties is not given, except that he was a representative; but in what capacity is not shown, nor does his conversation with the plaintiff strengthen the affidavit. We think it falls within the ruling in Pierce v. Parrish, 28 App. Div. 22, 50 N. Y. Supp. 735, and In re Leslie, 19 Misc. Rep. 670, 44 N. Y, Supp. 1103, and must therefore be reversed.
Order appealed from reversed, with costs. All concur.